Title: To John Adams from Thomas Barclay, 28 June 1782
From: Barclay, Thomas
To: Adams, John



Amsterdam 28 June 1782
Sir

Captain Smedley will, I expect, Sail in about Six days, and if your Excellency has any Dispatches, or other Commands, he will be a good opportunity to Send them by. I Shall endeavour to wait upon you at the Hague previous to his Departure. Mr. Livingston wrote to me Some time ago to Send him Such Pamphlets or Papers as Contain any thing of Consequence or Information, but I can lay my hands only on Some Registers which Shall go, and if you have got a few news papers or any thing of the Kind to Spare, they Shall be carefully forward’d.
Some time ago His Excellency Docter Franklin wrote to me that Mr. Morris had Sent and Estimate of Supplies to the amount of about Two Million of Livers, with Directions, that Mr. Ridley and myself Shou’d Compleat the Purchases, but that the funds Cou’d not be procured in France for its Execution. I beg leave to Submit to your Excellency the propriety of Employing any part of the Loan which you have negociated in Holland for the purposes of Sending those Supplies. My Instructions from Congress empower me to draw in Cases of absolute Necessity on any funds which I Shall Know to be procured for Congress in Europe, of this necessity you must in this Case be the Sole Judge, as you Know much better than I do the wants and the Situation of our Country, and Consequently by what application of the money those Wants Can be best removed. I have taken the liberty of mentioning this matter to you now, and when I have the honour of Seeing you at the Hague you can give me your Sentiments.
Mr. Thaxter gets Something better, his friends have advised his Staying here a few days longer, and indeed it Seems to be absolutely necessary to the Reestablishment of his health.
I have the honour to be with the greatest Esteem and respect Dear Sir Your Most Obedt Servant.

Tho Barclay

